Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Restriction Practice
Claims 1-30 are presented for examination.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-29, drawn to a medical system for guiding a catheter to a target location within a body, classified in class A61B, subclass 5/02, “Detecting, measuring or recording pulse, heart rate, blood pressure or blood flow. Combined pulse/heart-rate/blood pressure determination. Evaluating a cardiovascular condition not otherwise provided for, e.g. using combinations of techniques provided for in this group with electrocardiography or electroauscultation. Heart catheters for measuring blood pressure.”
Claim 30, drawn to a method of fabricating an integrated circuit package to be inserted into a guidewire, classified in class A61BL, subclass 5/02, “Means for bonding being attached to, or being formed on, the surface to be connected, e.g. chip-to-package, die-attach, "first-level" interconnects; Manufacturing methods related thereto.”
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination if the device of invention I were manufactured using the claims outlined in invention II.  The subcombinations are distinct if they do not overlap in scope 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claims depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
A telephone call was made to Scott A. Barker, Attorney for the applicant (Reg. No. 65,118) on 13 May 2021 to request an oral election to the above restriction requirement. The applicant elected group I without traverse.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 22, and 28 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without showing how optical signals are used in the claimed “second wireless signals” which is/are critical or essential to the practice of the invention but not included in the claims. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 

Claim Analysis - 35 USC § 112(f)
The following relates to claim 26 of 35 U.S.C. 112(f) (formerly, 112, 6th paragraph). Any claim limitations using the term “means for” invoke the three prong test as indicated under MPEP 2181:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Claim 26 cites the following limitations: "means for collecting sensor data indicative of a location within the body."
The claim limitations, as listed above, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language as listed above without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the above claims have been interpreted to cover the corresponding 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  
(From the published application: “[0046] To facilitate accurate placement of the guidewire and the catheter inside the body, the operator can monitor the location of the distal end of the guidewire in real-time while navigating the guidewire in the blood vessels towards the target location. One way of determining the location can be based on sensing the distal end of the guidewire.”)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of 35 U.S.C. 102(a)(1) which forms the basis for all anticipation rejections set forth in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 21, 23, 26, 27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Hoek, U.S. 2001/0045899.
	On claim 1, Hoek cites
 A medical system comprising: 
a guidewire configured to guide a catheter to a target location within a body ([0008] For guiding a sensor to a specific point of measurement during investigating cardiovascular diseases it is known to mount a miniature sensor at the distal end of a guide wire or a catheter), the guidewire (figure 12, guidewire 66) including 
a sensor configured to collect sensor data indicative of a location within the body ([0073] and figure 12, local cardiovascular measurements. Also, figure 1, sensor 11), and 
an electrical conductor (any of the shown electrical connections coupling elements 7-12; and 
a wireless transmitter and a first antenna electrically coupled with the sensor via the electrical conductor (figure 1, as above in describing transponder 2) and configured to: 
receive the electrical signals representing the sensor data (cardiovascular measurements); 

transmit, via the first antenna (figure 1, transponder 2’s antenna 7), first wireless signals (figure 1, signals 104). 
On claim 3, Hoek cites: 
The medical system of claim 1, further comprising a wireless receive (sic. “receiver?”) configured to receive second wireless signals. Hoek, figure 1, receiver 3.  Or, transponder 2 receiving power from transmitter 1 as described in [0044-45]. 
On claim 4, Hoek cites: 
The medical system of claim 3, wherein the wireless receiver comprises a second antenna, an optical sensor, a photovoltaic cell, or any combination thereof; and wherein the second wireless signals are configured to provide wireless electric power transfer to the guidewire. See the rejection of claim 3 citing Hoek, [0044-45].  
On claim 5, Hoek cites:
The medical system of claim 3, wherein the wireless receiver is included in the guidewire. [0045] figure 1, transponder unit 2, to include antenna 7 coupled to the additional elements of transponder 2, wherein antenna 7 is taken to be the cited “a section of a core wire of a guide wire, with a ground electrode can function as converting element to electromagnetic waves, especially at high frequencies 

On claim 21, Hoek cites:
The medical system of claim 3, wherein the second wireless signals include radio frequency signals. Hoek, [0044] operating frequency 100 MHz-10GHz. 

On claim 23, Hoek cites:
The medical system of claim 1, further comprising a monitor device configured to: 
receive the first wireless signals (figure 1, transponder 2 communicating 104 to receiver 3); 
extract the sensor data from the first wireless signals (figure 1, [0059] signal processing and presentation); and 
output the sensor data (presentation 16). 
On claim 26, Hoek cites: 
A medical system comprising: 
means for guiding a catheter to a target location within a body; 
means for collecting sensor data indicative of a location within the body; 
means for conducting electrical signals representing the sensor data; 
means for receiving the electrical signals representing the sensor data; 

means for transmitting the first wireless signals. See the rejection of claim 1, which discloses the same subject matter as claim 26, wherein claim 26 is rejected for the same reasons articulated in the rejection of claim 1. 
On claim 27, Hoek cites:
The medical system of claim 26, further comprising: 
means for receiving second wireless signals; means for generating electric power from the second wireless signals; and means for providing the electric power to the means for collecting sensor data indicative of a location within the body. 
On claim 29, Hoek cites: 
The medical system of claim 26, further comprising: means for receiving the first wireless signals; means for extracting the sensor data from the first wireless signals; and means for outputting the sensor data.
See the rejection of claim 23, which discloses the same subject matter as claim 27, wherein claim 27 is rejected for the same reasons articulated in the rejection of claim 23. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 6, 7, 20, and 25 are rejected under 35 U.S.C. 103 as being obvious over Hoek, U.S. 2001/0045899. 
On claim 2, Hoek cites except as indicted: 
The medical system of claim 1, wherein the wireless transmitter and the first antenna are included in the guidewire ([0045] figure 1, transponder unit 2, to include antenna 7 coupled to the additional elements of transponder 2, wherein antenna 7 is analogous to be the cited “a section of a core wire of a guide wire, with a ground electrode can function as converting element to electromagnetic waves, especially at high frequencies corresponding to wavelengths of the same order of magnitude of the wire length”).
Regarding the excepted: “wherein the wireless transmitter and the first antenna are included in the guidewire,” as discussed above, Hoek discloses a known wireless transponder 2 coupled to an antenna 7. However the wireless transponder 2 and the antenna 7 are not disclosed as being “in the guidewire.” However, it would have been obvious at the time the claimed invention was filed to modify Hoek such that the claimed in the guidewire (that is, the wireless transmitter, the first antenna, and the guidewire are integrated) in one unit, the claimed invention cannot be considered patentable over the prior art. 
MPEP 2144.04, V. B. “Making Integral.” ‘In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.").

On claim 6, Hoek cites except: 
The medical system of claim 3, further comprising a frequency synthesizer configured to: 
generate clock signals using the second wireless signals as a reference; and 
provide the clock signals to the wireless transmitter to control a timing of transmission of the first wireless signals. 
Regarding the excepted claimed “frequency synthesizer…using the second wireless signals as a reference,” Hoek, figure 1, discloses transmitter 1 sending 

On claim 7, Hoek cites except as indicated:
The medical system of claim 6, further comprising a data converter configured to: convert analog signals generated by the sensor to digital sensor data (figure 5, transponder 2’s transmitted RF data is shown, which is sensor information produced in transponder 2 in X 11 and modulated at modulator 12, or as the output signal 103 from modulator 12); and 


On claim 20, Hoek cites except: 
The medical system of claim 1, wherein the first antenna comprises one of: a simple dipole antenna, a folded dipole antenna, or a quarter wave antenna. Hoek discloses in [0045] “Therefore, a single wire, such as a section of a core wire of a guide wire, with a ground electrode can function as converting element to electromagnetic waves, especially at high frequencies corresponding to wavelengths of the same order of magnitude as the wire length.” Hoek discloses at least an antenna with a ground electrode, which means it is a resonant antenna with a ground plane resonant at a particular wavelength. Hoek doesn’t specifically disclose the cited single wire as being any one of type of dipoles or ¼ wave antenna. However, it would have been obvious at the time the claimed invention was filed to further include into Hoek at least an antenna meeting the claimed “dipole or ¼ wave antenna” based on the generalized description disclosed in [0045]. Clearly, at least the citation describes a limited number of known resonant antennas which would likely include the claimed “simple dipole antenna, folded dipole antenna, or ¼ wave antenna.” Thus, it would have been obvious at the time the claimed invention was filed to try to utilize a known but limited and identifiable configuration of antennas within the cited “corresponding to wavelengths of the same order of magnitude as the wire length” with a likelihood of success.

On claim 25, Hoek cites: 
The medical system of claim 1, wherein the guidewire comprises a first segment ([0074] including antenna 167) housing the electrical conductor and a second segment housing the wireless transmitter (transponder); 
wherein the first segment is made of metallic material (antenna 167), and wherein the second segment is made of non-metallic material (substrate 162 via material 164, which is silicon resin).
Regarding the excepted: “first segment housing the electrical conductor,” as shown in Hoek, antenna 167 can be likened to the guidewire disclosed in [0045] wherein “Therefore, a single wire, such as a section of a core wire of a guide wire, with a ground electrode can function as converting element to electromagnetic waves, especially at high frequencies corresponding to wavelengths of the same order of magnitude as the wire length.”  Furthermore, the claimed guidewire is disclosed as including a first segment housing an electrical conductor. Hoek doesn’t disclose the antenna/guidewire as being housed in metallic material. 
However, it would have been obvious at the time the claimed invention was filed to include into Hoek the feature of “enclosing the first segment in metallic material. As disclosed in Hoek, [0045], the guidewire, which is the same as antenna 167, is made of metal instead of being housed in metal. Thus, the construction of the probe disclosed in Hoek, with the exception of the claimed first segment, continues to meet the claimed invention since the guidewire/antenna continues to function as an antenna irrespective if the guidewire antenna is encased or not in a metallic housing. Thus, unless the housing 
Claims 17-19 is rejected under 35 U.S.C. 103 as being obvious over Hoek, U.S. 2001/0045899 in view of Dausch et al., U.S. 2013/0261467. 
On claim 17, Hoek cites except: 
The medical system of claim 1, wherein the wireless transmitter is included in an integrated circuit package comprising a stack of integrated circuit dies. 
While Hoek, figure 1, discloses a catheter with a guidewire and various previously disclosed components, Hoek doesn’t disclose this feature. 
In the similar art of medical monitoring, Dausch, figures 3, 7A, and [0012 and 38] discloses an ultrasound probe/catheter/endoscope. According to the above citations, chip stacks are used in the construction of the probe. 
It would have been obvious at the time the claimed invention was filed to modify Hoek using the features outlined in Dausch such that the claimed invention is realized. Dausch discloses a known alternative construction for catheters and one of ordinary skill in the art would have implemented the known techniques of Dausch using the components furnished in Hoek and the results of the implementation would have carried out the claimed invention with a likelihood of success. 
On claim 18, Hoek and Dausch cites except:
The medical system of claim 17, wherein the integrated circuit package has a non-rectangular cross-section profile to fit into the guidewire.  Hoek and Dausch, as 
On claim 19, Hoek and Dausch cites except:
The medical system of claim 18, further comprising a circuit board to provide electrical coupling between the integrated circuit package and the electrical conductor of the guidewire, wherein the integrated circuit package is electrically coupled to the circuit board based on bond wires, through vias, or any combination thereof. 
As disclosed in the rejection of claim 17, Dausch includes using stacked chips (that is, stacked ICs) used in a medical probe. Furthermore, Hoek, figure 1, shows an interconnection between the disclosed elements of transponder 2 being coupled to one another to form a signal path. Neither reference specifically discloses “electrical coupling between the integrated circuit package and the electrical conductor of the guidewire. 
However, it would have been obvious at the time the claimed invention was filed to include this feature into an embodiment meeting the claimed invention. Reviewing Hoek, figure 1, clearly there are interconnections disclosed coupling the different 

Claim 13 is rejected under 35 U.S.C. 103 as being obvious over Hoek, U.S. 2001/0045899 in view of Tudose, U.S. 2016/0119033. 
On claim 13, Hoek cites except: 
The medical system of claim 4, further comprising a wireless power module; 
wherein the wireless power module includes a tuning module electrically coupled with the second antenna, the tuning module having a tunable impedance to adjust a quantity of power transferred from the second antenna to the wireless power module. 
Hoek, as previously disclosed, includes a transmitter 1 charging transponder 2 via RF waves 101 as disclosed in [0045]. Hoek doesn’t disclose a tuning module. 
In the same art of RFID circuits, Tudose, discloses in [0015] “The best transfer of power between the reader and the tag is obtained when the tag is equipped with a circuit matched with the resonant circuit of the reader…” What this means is there are means or mechanisms used to ensure maximum power transfer through at least a selection of components in a power transfer embodiment suitable for ensuring maximum power is transferred from one circuit to another. It would have been obvious at the time the claimed invention was filed to modify Hoek using the features outlined in Tudose such that the claimed embodiment is realized. Tudose discloses a known embodiment for matching a circuit for power transfer and one of ordinary skill in the art 
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being obvious over Hoek, U.S. 2001/0045899 in view of  Tudose, U.S. 2016/0119033 and Von Novak et al., U.S. 2013/0099585. 
On claim 14, Hoek and Tudose cites except: 
The medical system of claim 13, wherein the wireless power module further comprises a protection module coupled with the tuning module and configured to detune or short the second antenna based on an output voltage of the second antenna. 
As disclosed in the rejection of claim 13, Hoek and Tudose discloses a known matching circuit used to facilitate maximum power transfer. However, neither reference discloses any protection devices. 
In the same art of wireless devices, Von Novak, [0066] discloses an embodiment wherein detuning is carried out to prevent an overvoltage condition. 
It would have been obvious at the time the claimed invention was filed to include into Hoek and Tudose the cited overvoltage protection circuit such that the claimed invention is realized. Van Novak discloses a known overvoltage protection circuit commonly used in communications devices and one of ordinary skill in the art would have included such a feature into Hoek and Tudose and the results of the incorporation would have met the claimed invention with a likelihood of success. 

On claim 15, Hoek cites except as indicated: 

a rectifier ([0061] and figure 8, rectifier and capacitor 73) coupled with the protection module and configured to generate a set of direct current (DC) pulses from an output of the tuning module; and a filter capacitor configured to generate a filtered DC voltage from the set of DC pulses.
Regarding the claimed “protection module,” see the rejection of claim 14. 
Claims 16 is rejected under 35 U.S.C. 103 as being obvious over Hoek, U.S. 2001/0045899 in view of  Tudose, U.S. 2016/0119033 and Von Novak et al., U.S. 2013/0099585 and Mastrototaro et al., U.S. 2007/0100222 (hereinafter 222). 
On claim 18, Hoek cites except:
The medical system of claim 15, wherein the wireless power module further comprises a regulator configured to generate the electric power based on the DC voltage. 
As disclosed in the rejection of claim 15, Hoek discloses using a rectifier and capacitor as part of a power supply. No voltage regulator is involved. 
In the same art of medical sensor devices, 222, Abstract, discloses sensor electronics equipped with a voltage regulator.
It would have been obvious at the time the claimed invention was filed to include into Hoek the voltage regulator disclosed in 222 where a modified Hoek embodiment includes a regulator. One of ordinary skill in the art would have included such a feature 
Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Hoek, U.S. 2001/0045899 in view of Howe et al., U.S. 6,112,324 and Vock et al., U.S. 2003/0163287. 
On claim 8, Hoek cites except:
The medical system of claim 7, further comprising a data frame generator configured to: 
generate a data frame comprising a frame sync field, an address field, and a data field, the frame sync field including synchronization data, the address field including an identifier to identify the digital sensor data, and the data field including the digital sensor data; and provide the data frame to the wireless transmitter for transmission via the first antenna. 
Hoek, [0073] and figure 12, discloses using sensors to obtain local cardiovascular measurements. Hoek doesn’t disclose the above claimed limitations. 
In the similar art of data processing and organization, Howe discloses:
generate a data frame comprising a frame sync field (col. 17, lines 25-30, “frame sync field), an address field (col. 21, lines 5-10 address field), and a data field (see previous, data field), the frame sync field (see previous) including synchronization data (col. 76, lines 5-11, data synchronization field), the address field (see previous), while Vock discloses: including an identifier to identify the digital sensor data ([0256] identifier and stored data in the sensor), and the data field including the digital sensor data (see previous); and provide the data frame to the wireless transmitter for transmission via the first antenna (see Hoek, [0073] and figure 1, transponder 2 transmitting information 104 to receiver 3.
It would have been obvious at the time the claimed invention was filed to include into Hoek the data manipulation features disclosed in Howe and Vock to enable an embodiment meeting the claim limitations. Howe and Vock disclose known data organizing, labeling, and timing schemes and one of ordinary skill in the art, apprised of these known features, would have applied them to the data found in Hoek and the results of the application would have realized an invention meeting the claimed invention with a likelihood of success. 
Claims 9, 10, and 12 are rejected under 35 U.S.C. 103 as being obvious over Hoek, U.S. 2001/0045899 in view of Howe et al., U.S. 6,112,324, and Vock et al., U.S. 2003/0163287, and Ghevondian et al, U.S. 2007/0060802. 
On claim 9, Howe cites except: 
The medical system of claim 8, wherein the data field includes the sensor data encoded based on Manchester coding scheme. Neither Hoek, Howe, nor Vock disclose using a “Manchester Coding Scheme.” 
In the same art of medical monitoring, Ghevondian, [0048], discloses producing a data stream using Manchester code. 
it would have been obvious at the time the claimed invention was filed to modify the data transmission features disclosed in Hoek such that the data is transmitted using Manchester code. 
One of ordinary skill in the art would have used this known transmission code to transmit data disclosed in Howe using the Manchester code of Ghevondian and the 

On claim 10, Hoek cites except:
The medical system of claim 8, wherein the frame sync field includes a maximal length sequence. Neither Hoek, Howe, Vock, nor Gevondian disclose this feature. 
However, it would have been obvious at the time the claimed invention was filed to modify the above embodiment to further include a feature where the claimed “frame sync field includes a maximal length sequence.” Clearly, any data field would need a limited amount of space. One of ordinary skill in the art would have included this feature to limit the amount of field length of a memory space. 
On claim 12, Hoek cites: 
The medical system of claim 8, further comprising a modulator configured to: modulate the first wireless signals based on data included in the data frame; and provide the modulated first wireless signals to the wireless transmitter for transmission, wherein the first wireless signals are modulated according to an on-off keying scheme. Hoek, figures 4-6 discloses the data transmission scheme from transponder 2 to receiver 3. 
Claims 22 and 28 are rejected under 35 U.S.C. 103 as being obvious over Hoek, U.S. 2001/0045899 in view of Hu et al., U.S. 2016/0066803. 
On claim 22, Hoek cites except:

In the similar art of medical implants, Hu, [0073] discloses an embodiment where an intracranial implant receives power using an optical power transfer.
It would have been obvious at the time the claimed invention was filed to modify Hoek using the features outlined in Hu to create an embodiment wherein the probe disclosed in Hoek is recharged using an optical power transfer scheme disclosed in Hu. Hu discloses a known alternative embodiment for powering implanted devices and one of ordinary skill in the art would have substituted this feature in place of the R.F. transmitted voltage source of Hoek and the results of the substitution would have predicted the claimed invention. 
On claim 28, Hoek and Hu cites:
The medical system of claim 27, wherein the second wireless signals include optical signals. See the rejection of claim 22, which discloses the same subject matter as claim 28 wherein claim 28 is rejected for the same reasons articulated in the rejection of claim 22. 
Claim 24 is rejected under 35 U.S.C. 103 as being obvious over Hoek, U.S. 2001/0045899 in view of Tang, U.S. 2007/0268140. 
On claim 24, Hoek cites except: 

Hoek, figure 1, discloses antennas 6 of transmitter 1, antenna 7, of transponder 2, and antenna 13, of transmitter 3. Furthermore, Hoek, [0044] discloses the system is operating in a frequency range of 100 MHz to 10GHz.  Transmitter 1 is transmitting an energy signal 101 to transponder 2 while transponder 2 is transmitting a data signal 104 to receiver 3. The antennas disclosed above are not characterized as having any particular polarization. 
In the same art of RFID antennas, Tang, [0031] discloses antennas collocated to each other. In one embodiment there are vertical antennas 40 orthogonal to horizontal antennas 42. One of ordinary skill in the art would have polarized the cited antennas of Hoek using the features outlined in Tang to “prevent significant cross-polarization.”  
Allowable Subject Matter
Claim 11 is objected to for being dependent on rejected claims 1, 3, and 6-8 but would otherwise be allowable if amended into the claim 1.
Reasons for Allowability
Claim 11 claims, in part, “wherein the identifier included in the address field is generated based on a physically unclonable function (PUF) and is encoded based on Manchester coding scheme.” Claim 8, from which claim 11 depends, was rejected over Hoek, Howe, and Vock. It is believed claim 11 would require an additional reference to theoretically reject the claim. Furthermore, it is believed an additional reference to meet the claimed “the identifier included in the address field is generated based on a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        /NABIL H SYED/